In re: Royal Furniture Company of Baton Rouge, Inc. applying for certiorari or writ of review to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 216 So.2d 902.
Application not considered. The jurisdiction conferred on this Court by Section 11 of Art. 7, Const, to grant a writ of review or certiorari may not be exercised unless the application is filed within 30 days “after a rehearing shall have been refused by the Court of Appeal”. Applicant failed to apply for a rehearing in the Court of Appeal.